       Case 2:13-cv-04066-PBT Document 219 Filed 12/11/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JASON COLLURA,                              :
                                            :
            Plaintiffs,                     :         CIVIL ACTION
                                            :
             v.                             :         NO. 13-4066
                                            :
NICHOLAS JAMES FORD,                        :
                                            :
            Defendant.                      :

                                        ORDER

      AND NOW, this __11th__ day of December 2020, upon consideration of the Plaintiff’s

Rule 60b Motion (ECF 203), IT IS HEREBY ORDERED AND DECREED that the motion is

DENIED.



                                                      BY THE COURT:

                                                      /s/ Petrese B. Tucker
                                                      ____________________________
                                                      Hon. Petrese B. Tucker, U.S.D.J.
